DETAILED ACTION
The following is a Final Office action.  In response to Examiner’s communication of 12/13/21, Applicant, on 6/7/22, amended claims 1 and 14. Claims 1-21 are pending in this application and have been rejected below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments are acknowledged.
New 35 USC § 103 rejections of claims 1-21 are applied in light of Applicant’s amendments and explanations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2015/0227611 to Bao et al. (hereafter referred to as Bao) in view of U.S. Patent Application Publication Number 2011/0202326 to Salemann (hereafter referred to as Salemann), in further view of U.S. Patent Application Publication Number 2013/0055108 to Bhattiprolu et al. (hereafter referred to as Bhattiprolu) and in even further view of U.S. Patent Application Publication Number 2013/0191185 Galvin (hereafter referred to as Galvin).
As per claim 1, Bao teaches:
A computer implemented method for analyzing one or more interactions between a user and one or more contacts across one or more communication platforms, comprising: accessing, by a processor associated with a server system (Paragraph Number [0009] teaches a computer program product includes a computer readable storage medium having program code stored thereon. The program code is executable by a processor to perform a method. Paragraph Number [0163] teaches the one or more data stores 1308 can correspond to any device/system or combination of devices/systems configured for storing, containing, holding, accessing, and/or retrieving data.), by a processor associated with a server system. Paragraph Number [0145] teaches a processor 1202. (see also Abstract and Paragraph Numbers [0007] and [0031])).
communication information associated with one or more interactions of the user, wherein the interactions include electronic communications between the user and the one or more contacts, the communication information comprising content of one or more interactions of the user with one or more contacts of the user (Paragraph Number [0007] teaches determining, by a device, a set of attributes associated with interactions between a user and a set of contacts  The set of attributes is associated with the interactions related to the device, Paragraph Number [0031] teaches interaction data associated with interactions between a user and the user's contacts may be obtained from various records. Paragraph Number [0032] teaches one or more attributes associated with interactions between a user and his or her contacts may be determined; Paragraph Number [0037] the attribute determination module 104 may be configured to determine one or more attributes associated with interactions between a user and his or her contacts).
interaction related data associated with the one or more interactions (Paragraph Number [0045] teaches interaction data may reflect all the interactions between a user and the contact and may be used to characterize interactions between a contact and the user).
processing, by the processor, the communication information based on at least one attribute associated with the one or more interactions to generate attribute specific information for the at least one attribute for each interaction of the one or more interactions (Paragraph Number [0032] teaches one or more attributes associated with interactions between a user and his or her contacts may be determined; Paragraph Number [0037] the attribute determination module 104 may be configured to determine one or more attributes associated with interactions between a user and his or her contacts; Paragraph [0046] teaches attributes associated with interactions (e.g., determined at block 202) comprise specific features that provide detailed or granular information about attributes).
determining, by the processor, a rating of the user based at least on the attribute specific information for the at least one attribute for each of the one or more interactions (Paragraph Numbers [0057], [0058], and [0086] teaches the closeness, which may be expressed as a closeness score, may indicate the strength of a social connection between the user and a contact; Paragraph [0087] teaches the device may implement a regression-based ranking technique that determines weights for each feature dimension of a set of features dimensions to track a per-category closeness score; Para graph Number [0088] teaches contacts often have unique feature vectors. Accordingly, the device may utilize the feature vectors to determine a closeness score for each individual contact of the user; Paragraph Number [0114] teaches a total score, for example, may be calculated using the features).
and the words that are used in the one or more interactions (Paragraph Number [0030] teaches organize a user's contacts or social connections by analyzing interaction data reflecting the user's interactions with his or her contacts or social connections on a mobile device or many mobile devices of the user.  Interaction data may include, for example, information associated with phone calls, SMS communications, Bluetooth proximity, GPS co-locations, emails, and social network activities. Paragraph Number [0031] teaches interaction data associated with interactions between a user and the user's contacts may be obtained from various records.  Social activities may leave footprints on the mobile device in various forms, such as call logs, SMS histories, emails, web browsing histories, and social network activities using mobile apps (e.g., Facebook.RTM., Twitter.RTM., etc.).  In addition, physical sensors may also collect information regarding a user's social activities, such as physical encounters. Paragraph Numbers [0057], [0058], and [0086] teaches the closeness, which may be expressed as a closeness score, may indicate the strength of a social connection between the user and a contact; Paragraph [0087] teaches the device may implement a regression-based ranking technique that determines weights for each feature dimension of a set of features dimensions to track a per-category closeness score).
a weightage assigned to each of the at least one attribute based on a pre-defined rule set (Paragraph Numbers [0057]-[0058] teaches in order to avoid model overfilling, a global feature vector may be normalized by providing uniform weights to each feature included in the global feature vector. A feature corresponds to a dimension of information and may reflect a type of information about the interaction. In further embodiments, feature selection may be applied to distinguish and enhance the discriminative power of each individual feature; Paragraph Number [0087] teaches users may be asked to assign a closeness score to each of a plurality of groups. The groups may include important contacts, family, friends, colleagues, significant others, or the like. The device may implement a regression-based ranking technique that determines weights for each feature dimension of a set of features dimensions to track a per-category closeness score. Paragraph Number [0114] teaches when used in combination, classifier 1002 may assign weights to the various features used so that particular features are given greater importance than others).
wherein the rating is indicative of a strength of a relationship between the user and the one or more contacts (Paragraph Number [0086] teaches the contacts within the various groups may be ranked according to closeness. Consider the case of a friend group. Using a ranking that is based upon closeness of the contact to the user, the device may determine whether the contact is a close friend of the user or a casual friend of the user. The closeness, which may be expressed as a closeness score, may indicate the strength of a social connection between the user and a contact; Paragraph Number [0134] teaches the contacts within each region may be ranked according to closeness).
generating, by the processor, a dashboard to display graphically the rating of the user and insights, analytics obtained from the information pertaining the to the interactions performed by the user on an application interface on a user device (Paragraph Numbers [0032], [0037], and [0046] teaches the determination of ratings, insights, and analytics. Paragraph Number [0133] teaches a diagram illustrating an example of an interface 1100 displayed by a device 1102.  Interface 1100 includes multiple regions where each region is reserved for displaying contacts of a particular group.  As shown, a first region includes contacts belonging to a colleagues group 1104, a second region includes contacts belonging to a family group 1106, and a third region includes contacts belonging to a friend group 1108. Paragraph Number [0135] teaches interface 1100 may be displayed on a device as part of a contact management application executing therein. Paragraph Number [0139] teaches it should be appreciated that the particular group to which a contact belongs may be displayed on the device responsive to receiving a communication from the contact. (See also Paragraph Numbers [0136] and [0155]-[0156])).
facilitating, by the processor, storing the determined rating of the user within a database as a user profile and sharing the user profile to plurality of users (Paragraph Numbers [0032], [0037], and [0046] teaches the determination of ratings, insights, and analytics. Paragraph Number [0165] teaches the one or more data stores 1308 can include, for example, data tables, memories, databases, or other data storage mechanisms and media for storing data. Paragraph Number [0090] teaches contact book 802 may be a database of contacts that have been stored. The contacts may be stored locally on the device. Paragraph Number [0136] teaches a user may choose to share, or selectively share, content with one or more of the various groups and/or subgroups of users. In that case, interface 1100 may be displayed responsive to user request to share content with others within an application)
and storing, by the processor, one or more documents associated with each of the interactions in a database (Paragraph Number [0165] teaches the one or more data stores 1308 can include, for example, data tables, memories, databases, or other data storage mechanisms and media for storing data. For example, the data store(s) 1308 can include components configured to store application data, web data, user information, session information, etc. Various other data, such as page image information and access rights information, can also be stored in the one or more data stores 1308. The one or more data stores 1308 can be operable to receive instructions from the one or more servers 1306. The data stores 1308 can acquire, update, process, or otherwise handle data in response to instructions).
and mapping, by the processor the corresponding interactions associated with the segregated documents with corresponding metadata pertaining to the interaction 9 Paragraph Number [0037] teaches the attribute determination module 104 may be configured to determine one or more attributes associated with interactions between a user and his or her contacts. The interactions between the user and the contacts are based on use of the device 100 by the user. The attribute determination module 104 may be configured to capture the spatial-temporal relationships of the interactions. In some embodiments, the attributes may include, for example, frequencies of interactions and durations of interactions, between a user and the user's contacts, across different communication modalities. The attributes may include, for example, a user's location when interacting with the user's contact. Attributes may further include a user's tone, pitch, or volume when interacting with the user's contact, metadata of interactions, burst frequencies of interactions, or durations of the burst. Paragraph Number [0072] teaches features may be extracted from the interaction data and/or various records 401. Temporal clustering 408 and spatial clustering 409 may be performed to extract features such as a frequency, a duration, a property, and/or a proximity of an interaction, a significant location, and/or a significant time of a user. One or more single-modal feature vectors may be formed. A global feature vector may be created by combining single-modal feature vectors. The global feature vector may be integrated with time and location, representing the multimodal attributes of social connections).
However, Bao does not explicitly disclose monitoring the ethics and sensitivity of users during interactions which is taught by the following citations from Salemann:
monitoring, by the processor, ethics and sensitivity of the user during the one or more interactions with the one or more contacts (Paragraph Number [0028] teaches a social characteristic is a distinguishing feature able to be used to distinguish one person or group of people from each other. A given geographic region can have a different mix of ethnicity within a general population 114 than another.  Social characteristics can include physical characteristics such as height, skin tone, facial features, and the like.  Other characteristics can include native language, political affiliation, religion, and the like.  Behavior, such as aggression/passiveness/marketplace ethics/etc. can all be determined based upon social characteristics. Paragraph Number [0058] teaches geospatial and temporal specific products comprising human population data can be received.  These products can be analyzed to determine geospatial characteristics of human populations, as shown by step 204.  For example, video products (and still graphics) can be analyzed for human behavioral patterns, from which social characteristics can be determined. Paragraph Number [0064] teaches data can be semantically optimized to minimize data redundancy.  For example, approximately equivalent data from multiple sources can be combined into a common data element. Paragraph Number [0076] teaches information acquired from data sources 150, stored in VOX GIS 440, and used to drive simulation devices 220 can include unclassified, secret, top secret (including compartmentalization) information)
wherein the ethics and sensitivity is monitored by monitoring words that are used in the one or more interactions (Paragraph Number [0058] teaches geospatial and temporal specific products comprising human population data can be received.  These products can be analyzed to determine geospatial characteristics of human populations, as shown by step 204.  For example, video products (and still graphics) can be analyzed for human behavioral patterns, from which social characteristics can be determined. Paragraph Number [0060] teaches data can be continuously received from a variety of sources, which include completely automated data capture sources (step 320), human data sources (step 322), and generating new intelligence data (or other information) by analyzing and combining existing source data (step 324). Paragraph Number [0064] teaches data can be semantically optimized to minimize data redundancy.  For example, approximately equivalent data from multiple sources can be combined into a common data element. Paragraph Number [0073] teaches a set of data sources 150, a set of simulation devices 220, an intake server 410, an outtake server 420, a Voxel geographic information system 440, and other such components can be communicatively linked via a network 460.  In lieu of connectivity via network 460, components of system 400 can exchange information via portable media data exchanges, paper document correspondences, human-to-human communications, and the like).
Both Bao and Salemann are directed to analysis on personal interactions. Bao discloses social grouping and weighting of user attributes to determine relationships of users and contact. Salemann improves upon Bao by disclosing monitoring the ethics and sensitivity of users during interactions. One of ordinary skill in the art would be motivated to further include monitoring the ethics and sensitivity of users during interactions, to efficiently render more sophisticated analytics relating to user network interactions with contacts.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of social grouping and weighting of user attributes to determine relationships of users and contact in Bao to further utilize monitoring the ethics and sensitivity of users during interactions as disclosed in Salemann, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Bao teaches the use of segregating via clustering by attribute including individual attributes associated with a user, their contacts, and their communications, but does not explicitly teach segregating via clustering of data based upon its format which is taught by the following citations from Bhattiprolu:
segregating by the processor the one or more documents based on the format of the one or more documents (Paragraph Number [0051] teaches the conference is an on-line conference and all of the communication is saved in storage device (944). The review manager (980) recaps a prior meeting by loading the continuous log from storage device (944). In one embodiment, the review manager (980) may segregate the recap based upon a specified thread identifier to provide a view of the log different from the continuous format. Accordingly, the review manager may provide different formats to recap the conference, including but not limited to, a continuous log in the order of the conference communication or a log segregated based upon one or more specified thread identifiers)
Both the combination of Bao and Salemann and Bhattiprolu are directed to analysis on personal interactions via communication software. The combination of Bao and Salemann discloses social grouping and weighting of user attributes to determine relationships of users and contact including monitoring the ethics and sensitivity of users during interactions. Bhattiprolu improves upon the combination of Bao and Salemann by disclosing segregating via clustering of data based upon its format. One of ordinary skill in the art would be motivated to further include segregating via clustering of data based upon its format, to efficiently render more sophisticated analytics relating to user network interactions with contacts.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of social grouping and weighting of user attributes to determine relationships of users and contact in the combination of Bao and Salemann to further utilize segregating via clustering of data based upon its format as disclosed in Bhattiprolu, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Bao does not explicitly disclose sales prediction data computed from the one or more interactions by the at least one machine learning process, for predicting a sale between the user and the one or more contacts, which is taught by the following citations from Galvin:
facilitating, by the processor, adding or removing information pertaining to the interactions to filter the information associated with the interactions by the user (Paragraph Number [0092] teaches certain received event types (that is, events received from an event source 200 corresponding to a particular type) will be filtered out at this step and simply ignored. For received event types that are to ignored, either a flag is set specifying this fact, or a null value is placed in configuration data for the output event type (which effectively means that the incoming event type will be ignored). For received event types that are not to be ignored, an output event type is specified. In step 302, a list of field filters is created. Field filters are used to identify fields, in incoming events of a particular type, that are to screened or ignored (that is, that will not have a corresponding output event field). Again, either a flag can be used to designate fields to be ignored for a given event type, or such fields can be given a null output field value. Paragraph Number [0096] teaches following determination of an appropriate output event type or types, in step 308 any data fields in an incoming event for which filtering rules have been established will be filtered out. Paragraph Number [0131] teaches other rule-filtering procedures may be used as well; for instance, some rules may have conditions based on the states of objects of a certain type; if an event being processed does not affect any objects of that type, that rule could safely be skipped).
Both the combination of Bao, Salemann, and Bhattiprolu and Galvin are directed to analysis on personal interactions. The combination of Bao, Salemann, and Bhattiprolu discloses social grouping and weighting of user attributes to determine relationships of users and contact. Galvin improves upon the combination of Bao, Salemann, and Bhattiprolu by disclosing determining sales analytics and predictions based upon interactions. One of ordinary skill in the art would be motivated to further include determining sales analytics and predictions based upon interactions, to efficiently render more sophisticated analytics relating to user network interactions with contacts (See Galvin Paragraph Number [0012]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of social grouping and weighting of user attributes to determine relationships of users and contact in the combination of Bao, Salemann, and Bhattiprolu to further utilize determining sales analytics and predictions based upon interactions as disclosed in Galvin, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 14, Bao teaches:
A server system, comprising: a memory comprising stored instructions; and a processor configured to execute the stored instructions to cause the server system to perform at least: (Paragraph Number [0009] teaches a computer program product includes a computer readable storage medium having program code stored thereon. The program code is executable by a processor to perform a method. Paragraph Number [0163] teaches the one or more data stores 1308 can correspond to any device/system or combination of devices/systems configured for storing, containing, holding, accessing, and/or retrieving data.), by a processor associated with a server system. Paragraph Number [0145] teaches a processor 1202. (see also Abstract)).
The remainder of the claim limitations are substantially similar to the method recited in claim 1 and are rejected for the same reasons put forth in regard to claim 1.
As per claim 7, the combination of Bao, Salemann, Bhattiprolu, and Galvin teaches each of the limitation of claim 1.
In addition, Bao teaches:
wherein each interaction of the one or more interactions is an email communication between the user and each contact of the one or more contacts (Paragraph Number [0029] teaches a user's contacts or social connections, as described herein, may include individuals that the user interacts with in the real world or in the cyberspace via one or more communication modalities. Communication modalities may include, for example, calls (e.g., voice calls, video calls), text messaging (e.g., Short Message Service (SMS), Instant Messenger (IM) service, etc.), physical encounters, or applications (e.g., emails, social networks, games, web browsers, etc.)).
As per claim 8, the combination of Bao, Salemann, Bhattiprolu, and Galvin teaches each of the limitation of claim 1.
In addition, Bao teaches:
wherein each of the one or more interactions comprises at least one of: instant messaging between the user and each of the one or more contacts; a communication between the user and the one or more contacts on a social media application; a communication between the user and the one or more contacts on a collaborative application; a voice-based interaction between the user and the one or more contacts; and a video-based interaction between the user and the one or more contacts. (Paragraph Number [0029] teaches a user's contacts or social connections, as described herein, may include individuals that the user interacts with in the real world or in the cyberspace via one or more communication modalities. Communication modalities may include, for example, calls (e.g., voice calls, video calls), text messaging (e.g., Short Message Service (SMS), Instant Messenger (IM) service, etc.), physical encounters, or applications (e.g., emails, social networks, games, web browsers, etc.))).
As per claims 9 and 20, the combination of Bao, Salemann, Bhattiprolu, and Galvin teaches each of the limitation of claims 1 and 14 respectively.
In addition, Bao teaches:
further comprising storing the rating of the user in a database in form of a user profile. (Paragraph Number [0088] teaches the device may utilize the feature vectors to determine a closeness score for each individual contact of the user. The users within a given group may be ranked according to closeness to the user. The closeness score allows the device to distinguish between contacts in a same group. For example, the device may distinguish between close friends (contacts determined to be the friend group with higher closeness scores) and casual acquaintances (contacts determined to be in the friend group with lower closeness scores). Paragraph Number [0163] teaches the network system 1300 can also include one or more data stores 1308. The one or more servers (or components within) 1306 can be configured to perform tasks such as acquiring, reading, interacting with, modifying, or otherwise accessing data from the one or more data stores 1308. In some cases, the one or more data stores 1308 can correspond to any device/system or combination of devices/systems configured for storing, containing, holding, accessing, and/or retrieving data. (See also Paragraph Numbers [0044], [0045], [0086] and [0165])).
As per claim 10, the combination of Bao, Salemann, Bhattiprolu, and Galvin teaches each of the limitation of claims 1 and 9.
In addition, Bao teaches:
further comprising determining a ranking of the user based on the rating of the user (Paragraph Number [0086] teaches using a ranking that is based upon closeness of the contact to the user, the device may determine whether the contact is a close friend of the user or a casual friend of the user. The closeness, which may be expressed as a closeness score, may indicate the strength of a social connection between the user and a contact).
As per claim 11, the combination of Bao, Salemann, Bhattiprolu, and Galvin teaches each of the limitation of claim 1.
Bao does not explicitly disclose determining a sales analytic data from the one or more interactions based on at least one machine learning process, which is taught by the following citations from Galvin:
further comprising determining a sales analytic data from the one or more interactions based on at least one machine learning process (Paragraph Number [0022] teaches the business analytics software module further comprises a plurality of machine learning modules adapted to generate actionable recommendations based on automated analysis of data in the distributed data storage system. Paragraph Number [0045] teaches a cloud-based deep analytics platform that addresses the several shortcomings, described in the background section, of current systems in the art. Systems deployed in accordance with one or more embodiments of the invention will generally be easily extensible to handle new data sources, new call models, new interaction types, and series of multiple related interactions).
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 1.
As per claim 12, the combination of Bao, Salemann, Bhattiprolu, and Galvin teaches each of the limitation of claims 1 and 11.
Bao does not explicitly disclose sales prediction data computed from the one or more interactions by the at least one machine learning process, for predicting a sale between the user and the one or more contacts, which is taught by the following citations from Galvin:
wherein the sales analytic data includes a sales prediction data computed from the one or more interactions by the at least one machine learning process, for predicting a sale between the user and the one or more contacts (Paragraph Number [0055] teaches a complex event processor or a complex event processing layer is a component typically (but not necessarily) rendered in software that enables one to predict high-level results or occurrences (sometimes referred to as metaevents) likely to result from specific sets of low-level events. A complex event processor identifies and analyzes cause-and-effect relationships among events in real time, allowing it to proactively take or recommend effective actions in response to specific scenarios. Paragraph Number [0122] teaches machine learning modules 1110 retrieve or are fed data from data layer 1102 in order to learn from the data, hence machine learning. Learning often refers to detection of one or more patterns in a set of data; often, data is subdivided into a training set and a test set in order to facilitate machine-based learning techniques. A training set is fed into one or more pattern-finding algorithms to generate one or more patterns thought to be representative of a structure of the larger data set from which the training set was drawn. Patterns can be used to predict outcomes of experiments, or to predict one or more attributes that a subsequent data set will be, when an initial data set is fed into algorithms generated as a result of the patterns).
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 1
As per claim 13, the combination of Bao, Salemann, Bhattiprolu, and Galvin teaches each of the limitation of claim 1.
In addition, Bao teaches:
further comprising classifying one or more documents associated with one or more interactions into a plurality of categories, each of the plurality of categories associated with a respective access right (Paragraph Number [0066] teaches a user may label his or her contacts into various categories such as: Friend, Colleague, Acquaintance, Family/Relative, Spouse/Partner, Business, and other. Paragraph Number [0069] teaches contacts may be organized to reflect group dynamics and group evolutions. The group dynamics may be captured and the group evolution may be monitored. Groups may be subject to changes. Group evolution may include, for example, a formation of a new group, a change in group size, a change in group characterization, or a termination of a group. Group dynamics may be detected by analyzing the records (e.g., Bluetooth logs, call logs, email histories, etc.) obtained from one or more record sources. As such, group evolution may be captured and thereby provide a basis for making decisions (e.g., a user's privacy settings, business decisions, etc.) For example, a group member Bob leaves team A and joins team B, and as a result, both the groups team A and team B have changed. Such changes may be detected by analyzing Bob's communication records such as call logs or Bluetooth logs. For example, Bob may interact more frequently with members of the group team B and less frequently with members of the group team A. These group dynamics may be captured and the group evolution is monitored. In addition, relevant group settings (e.g., sharing policies) for the groups team A and team B may take effect immediately. For instance, the ex-member Bob may be excluded from sharing documents or services in the group team A but included in sharing documents or services in the group team B. Paragraph Number [0095] teaches table 900 illustrates example features and/or feature categories that may be extracted by feature extraction processor 804 of FIG. 8. Within each feature category, it should be appreciated that feature extraction processor 804 may be configured to extract one or more different features).

Claims 2-6, 15-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2015/0227611 to Bao et al., in view of U.S. Patent Application Publication Number 2011/0202326 to Salemann, in further view of U.S. Patent Application Publication Number 2013/0055108 to Bhattiprolu et al. (hereafter referred to as Bhattiprolu), in even further view of U.S. Patent Application Publication Number 2013/0191185 Galvin (hereafter referred to as Galvin), and in even further view of U.S. Patent Application Publication Number 2003/0158855 to Farnham et al. (hereafter referred to as Farnham).
As per claims 2 and 15, the combination of Bao, Salemann, Bhattiprolu, and Garvin teaches each of the limitation of claims 1 and 15 respectively.
Bao does not explicitly disclose wherein the at least one attribute comprises: an address field associated with a party of each interaction of the one or more interactions which is taught by the following citations from Farnham:
wherein the at least one attribute comprises: an address field associated with a party of each interaction of the one or more interactions, the party being the user or the one or more contacts (Paragraph Number [0050] teaches system 100 will provide unique identifiers for the data, objects and sessions, consistent handling of to-and from­fields for communications, replication of event identifiers across computers in shared sessions, privacy, and so forth. Paragraph Number [0032] and FIG. 1 teaches a functional block diagram of an automatic context association system 100 that automatically determines context associations between user computer activities, computer objects (e.g., files, contacts, etc.), and other events. The context associations allow context association system 100 to provide users with automatic access to related computer files, contacts, and information (referred to generally as objects)).
Both the combination of Bao, Salemann, Bhattiprolu, and Garvin and Farnham are directed to analysis on personal interactions. The combination of Bao, Salemann, Bhattiprolu, and Garvin discloses social grouping and weighting of user attributes to determine relationships of users and contact. Farnham improves upon the combination of Bao, Salemann, Bhattiprolu, and Garvin by disclosing accounting for email address fields in determining contact information attributes. One of ordinary skill in the art would be motivated to further include accounting for email address fields in determining contact information attributes, to efficiently render more sophisticated analytics relating to user network interactions with contacts (See Farnham Paragraph Number [0004]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of social grouping and weighting of user attributes to determine relationships of users and contact in the combination of Bao, Salemann, Bhattiprolu, and Garvin to further utilize accounting for email address fields in determining contact information attributes as disclosed in Farnham, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claims 3 and 16, the combination of Bao, Salemann, Bhattiprolu, Garvin, and Farnham teaches each of the limitation of claims 1 and 2, and 14 and 15 respectively.
In addition, Bao teaches:
assigning the weightage in an order of the From field, the To field, the CC field and the BCC field. (Paragraph Number [0114] teaches when used in combination, classifier 1002 may assign weights to the various features used so that particular features are given greater importance than others. A total score, for example, may be calculated using the features).
Bao does not explicitly disclose wherein the at least one attribute comprises an address field associated with a party of each interaction of the one or more interactions which is taught by the following citations from Farnham:
wherein the address field comprises a From field, a To field, a CC field and a BCC field, and wherein determining the rating comprises: deriving an address field specific information from the interaction related data associated with the one or more interactions (Paragraph Number [0092] teaches the computer communication information is obtained from email messages, particularly identifiers of who sent and Was sent email messages, as indicated in email headers. Commonly, the person who sent an email message is indicated in a From: field, and the person or persons who receive the email message are indicated on a To: field and a Cc: field, the latter typically indicating a secondary recipient of the message. The computer communication information may be obtained for all email messages transmitted or received during a specified time period for any grouping or email users: specifically identified users, all users served by a specified email server, all users served by a specified email domain, etc.).
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 2.
As per claims 4 and 17, the combination of Bao, Salemann, Bhattiprolu, Garvin, and Farnham teaches each of the limitation of claims 1 and 2, and 14 and 15 respectively.
In addition, Bao teaches:
wherein the at least one attribute further comprises: a frequency of each interaction of the one or more interactions (Paragraph Number [0046] teaches features may reflect specific information relating to, for example, a frequency, a duration, a location, or a property of an interaction. Paragraph Number [0073] teaches the feature vector 410 includes various features such as a frequency (e.g., a time, a type, a location) of an interaction based on a communication modality, or a duration, a burst, or a size of the interaction based on the communication modality. Paragraph Number [0122] teaches classifier 1008 may use features including, but not limited to, a ratio between total weekend call duration and total call duration for calls between the user and a contact, total communication frequency, number and/or frequency of calls on weekday mornings, etc.).
a net interactions in the one or more interactions (Paragraph Number [0106] teaches features within the total duration and/or frequency 918 feature category may measure the total duration of calls between the user and a selected contact, frequency of calls between the user and the selected contact, and/or a total number of messages between the user and a selected contact. Paragraph Number [0122] teaches classifier 1008 may use features including, but not limited to, a ratio between total weekend call duration and total call duration for calls between the user and a contact, total communication frequency, number and/or frequency of calls on weekday mornings, etc. Paragraph Number [0156] teaches a significant time or time periods may be determined by clustering a user's interaction data (e.g., calendar, calendar entries, a total number of interactions, etc.) over a period of time).
a timestamp associated with each interaction of the one or more interactions (Paragraph Number [0056] teaches interaction data may also be clustered into groups based on time. In some embodiments, interaction data over a period of time may be clustered based on different times. A significant time or time periods may be predetermined (e.g., weekdays, weekends, holidays, mornings, afternoons, evenings, nights, etc.). In some embodiments, interaction data of a user over weekdays and weekends is clustered separately. A significant time or time periods may be determined by clustering a user's interaction data (e.g., calendar, calendar entries, a total number of interactions, etc.) over a period of time).
a tone of the party of each interaction of the one or more interactions (Paragraph Number [0037] teaches attributes may further include, for example, a user's tone, pitch, or volume when interacting with the user's contact, metadata of interactions, burst frequencies of interactions, or durations of the burst. Paragraph Number [0046] teaches features may further reflect specific information relating to, for example, metadata, pitch, tone, or volume of a user's voice, physical proximity between a contact and a user, data burst, data size, application name, domain name, phone number, the number of communication modalities a user uses to interact with a contact, etc.).
a responsiveness of the party of each interaction of the one or more interactions (Paragraph Number [0050] teaches a feature of a property specific frequency is extracted. Properties such as incoming, outgoing, accepted, rejected, ignored, missed, may be determined. The property specific frequency may reveal information of the relationship between a contact and the user. For a property, contacts with whom a user interacts with may be grouped together. For instance, contacts whose interactions with the user are ignored may be grouped together. Paragraph Number [0091] teaches feature extraction processor 804 may extract spatial features, temporal features (e.g., spatio-temporal features), statistical features such as frequency, periodicity, continuity, and pattern-based features such as bursts, pickup (answering and/or responding) ratio for received communications. For each contact, for example, feature extraction processor 804 may determine, or extract, one or more of the aforementioned features).
a designation of the party of each interaction of the one or more interactions (Paragraph Number [0045] teaches interaction data may be related to all interactions between a user and a contact. Interactions between the user and the contact may be recorded in various logs, and the contact may have different IDs in various records. For example, a contact may be represented by his or her name in a call log, by his or her device ID in a Bluetooth log, and by his or her screen name in a chat application. Paragraph Number [0071] teaches interaction data associated with a user's contacts may be determined from the records 401, such as by a data processing module 406. Name identity mapping 407 may be performed. One or more records 401 may be processed such that a user's interactions with a contact via different communication modalities may be mapped to the same contact. The call log 402, the SMS log 403, and the Bluetooth log 404 may be processed such that interactions between a contact and a user is associated with the contact across various records 401).
Bao does not explicitly disclose wherein the at least one attribute comprises an address field associated with a party of each interaction of the one or more interactions which is taught by the following citations from Farnham:
a recency of each interaction of the one or more interactions  (Paragraph Number [0043] teaches the importance factors may relate to the duration of user interactions, the frequency of interactions, the recency of interactions, as well as the immediacy of user responses, the amount of copying, duplication, and backups, and the extent objects are shared).
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 2.
As per claims 5 and 18, the combination of Bao, Salemann, Bhattiprolu, Garvin, and Farnham teaches each of the limitation of claims 1, 2, and 4, and 14, 15, and 17 respectively.
In addition, Bao teaches:
wherein processing the communication information comprises parsing the content of the one or more interactions based on at least one machine learning process to determine a tone specific information being a part of the attribute specific information (Paragraph Number [0036] teaches the data generation module 102 may be configured to generate interaction data. The interaction data is related to interactions between a user and the user's contacts. The data generation module 102 may collect and parse communication records related to different communication modalities. The interaction data may include various types of information, such as a time point when a call starts, a time point when a call ends, a time point when a user sends a message, a time point when a user receives a message, a phone number of a contact, a chat ID of a contact, etc. The data generation module 102 may generate the interaction data based on a unique contact ID associated with a contact. Paragraph Number [0037] teaches attributes may further include, for example, a user's tone, pitch, or volume when interacting with the user's contact, metadata of interactions, burst frequencies of interactions, or durations of the burst. Paragraph Number [0046] teaches features may further reflect specific information relating to, for example, metadata, pitch, tone, or volume of a user's voice, physical proximity between a contact and a user, data burst, data size, application name, domain name, phone number, the number of communication modalities a user uses to interact with a contact, etc. Features may be represented as dimensions of information of a feature vector, as described in more detail herein).
As per claims 6 and 19, the combination of Bao, Salemann, Bhattiprolu, Garvin, and Farnham teaches each of the limitation of claims 1, 2, and 4, and 14, 15, and 17 respectively.
In addition, Bao teaches:
wherein processing the communication information comprises deriving a frequency specific information (Paragraph Number [0046] teaches features may reflect specific information relating to, for example, a frequency, a duration, a location, or a property of an interaction. Paragraph Number [0073] teaches the feature vector 410 includes various features such as a frequency (e.g., a time, a type, a location) of an interaction based on a communication modality, or a duration, a burst, or a size of the interaction based on the communication modality. Paragraph Number [0122] teaches classifier 1008 may use features including, but not limited to, a ratio between total weekend call duration and total call duration for calls between the user and a contact, total communication frequency, number and/or frequency of calls on weekday mornings, etc.).
a net interactions specific information (Paragraph Number [0106] teaches features within the total duration and/or frequency 918 feature category may measure the total duration of calls between the user and a selected contact, frequency of calls between the user and the selected contact, and/or a total number of messages between the user and a selected contact. Paragraph Number [0122] teaches classifier 1008 may use features including, but not limited to, a ratio between total weekend call duration and total call duration for calls between the user and a contact, total communication frequency, number and/or frequency of calls on weekday mornings, etc. Paragraph Number [0156] teaches a significant time or time periods may be determined by clustering a user's interaction data (e.g., calendar, calendar entries, a total number of interactions, etc.) over a period of time).
a timestamp specific information (Para [0056] teaches interaction data may also be clustered into groups based on time. In some embodiments, interaction data over a period of time may be clustered based on different times. A significant time or time periods may be predetermined (e.g., weekdays, weekends, holidays, mornings, afternoons, evenings, nights, etc.). In some embodiments, interaction data of a user over weekdays and weekends is clustered separately. A significant time or time periods may be determined by clustering a user's interaction data (e.g., calendar, calendar entries, a total number of interactions, etc.) over a period of time).
and a responsiveness specific information from the interaction related data associated with the one or more interactions (Paragraph Number [0050] teaches a feature of a property specific frequency is extracted. Properties such as incoming, outgoing, accepted, rejected, ignored, missed, may be determined. The property specific frequency may reveal information of the relationship between a contact and the user. For a property, contacts with whom a user interacts with may be grouped together. For instance, contacts whose interactions with the user are ignored may be grouped together. Paragraph Number [0091] teaches feature extraction processor 804 may extract spatial features, temporal features (e.g., spatio-temporal features), statistical features such as frequency, periodicity, continuity, and pattern-based features such as bursts, pickup (answering and/or responding) ratio for received communications. For each contact, for example, feature extraction processor 804 may determine, or extract, one or more of the aforementioned features).
wherein the frequency specific information, the recency specific information, the net interactions specific information, the timestamp specific information and the responsiveness specific information are part of the attribute specific information (Paragraph Number [0032] teaches one or more attributes associated with interactions between a user and his or her contacts may be determined. In some embodiments, the attributes may include, for example, frequencies of interactions, durations of interactions between a user and the user's contacts across different communication modalities, and other information as described in more detail herein. Attributes of the interaction data may be represented by feature vectors with various dimensions).
Bao does not explicitly disclose wherein the at least one attribute comprises an address field associated with a party of each interaction of the one or more interactions which is taught by the following citations from Farnham:
a recency specific information, (Paragraph Number [0043] teaches the importance factors may relate to the duration of user interactions, the frequency of interactions, the recency of interactions, as well as the immediacy of user responses).
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 2.
As per claim 21, the combination of Bao, Salemann, Bhattiprolu, Garvin, and Farnham teaches each of the limitation of claims 14, 15, 17, and 19.
In addition, Bao teaches:
wherein the server is further caused to perform determining a ranking of the user based on the rating of the user (Paragraph Number [0086] teaches using a ranking that is based upon closeness of the contact to the user, the device may determine whether the contact is a close friend of the user or a casual friend of the user. The closeness, which may be expressed as a closeness score, may indicate the strength of a social connection between the user and a contact).

Response to Arguments
Applicant’s arguments filed 6/6/2022 have been fully considered but they are not persuasive.
Applicant argues that the previously cited references do not teach the newly amended portions including the new limitations recited by the independent claims. (See Applicant’s Remarks, 6/6/2022, pgs. 9-12). Examiner respectfully disagrees. Examiner notes that new citations from the new Bhattiprolu reference have been applied to the newly presented claim limitations as indicated above in the new 35 USC 103 rejection. As such, Applicant’s arguments have been rendered moot. In response to Applicant’s arguments, Examiner directs Applicant to review the new citations provided in the new 35 USC 103 rejections presented above.





Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW H DIVELBISS whose telephone number is (571)270-0166.  The examiner can normally be reached on 7:30 am - 6:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.H.D/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624